Citation Nr: 1145646	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-00 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the October 2009 rating decision, the RO granted an increased rating of 10 percent for bilateral plantar fasciitis.  In an April 2010 rating decision, the RO denied service connection for sleep apnea.

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of this hearing is in the claims folder.  

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has essentially asserted that he not employable solely by reason of his claimed service-connected disabilities.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected bilateral plantar fasciitis is productive of pain with additional pain on use, tenderness, and functional impairment resulting in a disability picture that more nearly approximates that of severe bilateral plantar fasciitis.  

2.  The Veteran has sleep apnea which has been related to service by competent medical evidence.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for the service-connected bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.59, 4.71a, Diagnostic Codes 5276, 5279, 5280 (2010).

2.  Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the Veteran's sleep apnea claim, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim for service connection for sleep apnea, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Regarding the Veteran's claim for a rating in excess of 10 percent for bilateral plantar fasciitis, the RO provided notice to the Veteran in an February 2010 letter that explained what information and evidence was needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The February 2010 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the February 2010 letter, and opportunity for the Veteran to respond, the June 2011 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental statement of case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private treatment records and the Veteran's September 2008, April 2010 and April 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf as well as his hearing testimony.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis.

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Factual Background and Analysis

The Veteran asserted that his plantar fasciitis is more severely disabling than indicated by the present evaluation.  

The Veteran's claim for an increased rating was received in August 2008.  

The Veteran underwent a VA examination in September 2008.  The Veteran reported pain in his arches and heels.  His feet did swell and he used a cane at times.  He did not use a brace or crutch.  He wore special shoes and had calluses on his heels.  He had uneven shoe wear on the heels.  On examination, the Veteran walked with a limp with no assistive devices.  His right foot had a well healed 5x1cm scar over the MCP joint.  There was no pain to palpation and no erythema, edema or keloid formation.  The scar had normal texture and normal color.  There was no pain to palpation anywhere to the right foot.  Arch on the right foot appears flattened and increases on standing.  He had calluses noted on the right heel.  His Achilles tendons were aligned.  His left foot had pain to palpation at the medial tubercle of the calcaneus on palpation.  He also had pain to palpation on the MTP joint, great toe.  There was no edema noted on the left foot.  His left foot arch was flattened which increased on standing.  There were calluses on the left heel.  He had uneven shoe wear on his bilateral heels.  There was no edema on the feet, sensation was normal and strength was 5/5.  There was no pain on range of motion or flare-ups of any of the joints and there was no additional limitation of motion by pain, fatigue, weakness or lack of endurance following repetitive use.  The diagnosis was right foot with moderate first MTP joint osteoarthritis, moderate plantar calcaneal spurring and adequate plantar arch.  The left foot diagnosis was mild first MTP joint osteoarthritis, mild calcaneal spurring and pes planus.

A May 2009 VA podiatry consult note indicated that the Veteran had hallux rigidus of his left foot.  The physician noted that surgery on his left foot would be necessary.

A September 2009 VA podiatry note indicated that the Veteran was doing "very well" status post surgery for hallux rigidus.

An October 2009 letter from a private physician noted that the Veteran had presented to their office with a grade 2 hallux limitus on his left foot which was then surgically removed in August 2009.

A January 2010 VA podiatry report noted that the Veteran underwent foot surgery to correct a painful hallux valgus on the left foot.  It was noted that having flat feet can predispose a person to having severe arthritic changes in their hallux metatarsal phalangeal joint in addition to predispose a person to plantar fasciitis.  The Veteran developed both deformities from his flat feet.  He developed a severe limitation of motion of the great toe joint from the arthritis.  The arthritis was also aggravated by his flares of plantar fasciitis.  By altering his gait to avoid his heel when it would become painful and swollen, the Veteran put more pressure on his great toe joint which caused pain and degeneration of the joint.  He would then walk with a severely abducted gait to avoid pressure on both the heel and the great toe joint.  This abnormal abduction was a coping mechanism to help relieve the pain from use of these painful areas of his foot.  He had to have surgery on his great toe to better facilitate walking more anatomically.

The Veteran underwent a VA examination in April 2010.  The Veteran reported constant foot pain which was located in the heel and the ball of the foot.  His foot did not swell.  He used a cane, good quality shoes and inserts.  He got the same pain each time except when the pain flared and that happened after prolonged sitting.  The flare lasted two to three minutes and he had to move around with his flare.  He got calluses of the heels and uneven shoe wear on his heels bilaterally.  On examination, he walked with a limp using a cane.  He had pain to palpation on the medial tubercle of calcaneus bilaterally.  He also had pain to palpation on the first metatarsal phalangeal joint bilaterally.  Both feet had  mild pedal edema noted.  Sensation was normal to the feet.  Strength was 5/5. Ankle range of motion was normal.  No atrophy was noted in the muscles.  On the left medial aspect of the first MTP joint, he had a vertical 4.5 x 1.5cm well healed scar.  He had decreased sensation.  There was no erythema, edema or keloid formation.  There was normal color and normal texture.  There was no limitation in motion or function and no skin breakdown noted for the scar.  On the right foot, he had a vertical scar that was 5 x 1cm and well healed.  There was no erythema, edema or keloid formation.  There was normal color and normal texture.  There was no limitation in motion or function and no skin breakdown noted for the scar.  There was no pain to palpation to either scar on either foot.  There was pain to the bilateral medial tubercles of the calcaneus and the great toe of the first MTP joint.  There was no limitation of motion or function.  Callus was noted on the bilateral heels and also on the great toes.  His arches were normal and his Achilles were aligned.  There was no pain on range of motion or flare up of any of the joints and there was no additional limitation by pain, fatigue, weakness or lack of endurance following repetitive use.  The diagnosis was bilateral plantar foot fasciitis status post surgery to the first MTP joint with osteoarthritis to the first MTP joint.  The examiner noted that the Veteran denied foot pain, weakness or fatigability at rest, or on standing or walking.  He was receiving no treatment for his foot condition, uses no corrective devices, did not impact his usual occupation, had no functional limitations on standing or walking except as identified above.  The examination of the feet was without painful motion, edema, weakness, instability, or tenderness without evidence of abnormal weight bearing.  There was normal alignment of the Achilles tendon and no pain on manipulation.  All of the scars were nontender, flat, of normal color, mobile, without functional impact and without evidence of induration or skin breakdown.

The Veteran underwent a VA examination in April 2011.  He reported that while he had surgery on both of his feet, he still had pain in his feet.  He was also diagnosed with Morton's neuroma bilaterally which required monthly steroid injections for the next 6 months.  He saw a podiatrist once a month for this condition.  He reported pain every day in his feet.  It was worse in the mornings but eventually decreased.  Walking more than a quarter of a mile and bicycling resulted in shooting pain and cramping in both feet.  He wore special shoes and orthotics which helped and he also used a cane.  He stated that this limited him in his activities of daily living.  On examination, he walked with a limp and used a cane.  Both scars of the right and left feet were tender, stable, nonadherent to the underlying tissue, superficial, hyperpigmented, had no inflammation, no edema, no keloid formation, no induration or flexibility and no limitation of motion or function.  The bilateral feet were tender to palpation over the great toe metatarsophageal joints.  There was positive pain on manipulation bilaterally.  There were no callosities.  They were tender to palpation over the plantar fascia bilaterally.  The diagnosis was chronic bilateral plantar fasciitis, bilateral Morton's neuroma and bilateral hallux limitus with mild osteoarthritis of the first MTP joints status post surgery with residual scars.

A May 2011 private treatment report noted that the Veteran underwent injections for treatment of his Morton's neuromas.

The Veteran presented to a private physician for an evaluation in August 2011.  The Veteran reported increased swelling in his right foot for the past 6 months.  It was causing significant shoe fitting difficulty and pain.  He was consulted with his surgical options.

The RO originally rated the Veteran's service-connected bilateral plantar fasciitis at a 10 percent disability rating under Diagnostic Code 5299-5279, as analogous to metatarsalgia.  Disabilities of the foot are rated under Diagnostic Codes 5276 to 5284.  38 C.F.R. § 4.71a. 

Diagnostic Code 5279 for metatarsalgia, anterior (Morton's Disease), provides for a maximum evaluation of 10 percent, whether the disability is unilateral or bilateral. 38 C.F.R. § 4.71a, Diagnostic Code 5279. 

Under Diagnostic Code 5280, the 10 percent rating represents that maximum benefit under that diagnostic code.  

As the maximum schedular evaluation is in effect under Diagnostic Codes 5279 and 5280, no additional discussion is necessary.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).

The Board has considered whether the Veteran's disability may be evaluated under a different diagnostic code.

Under Diagnostic Code 5282, a hammer toe of a single toe warrants a noncompensable rating but when involving all toes, unilaterally, without claw foot, a 10 percent rating is the maximum rating assignable.  As such Diagnostic Code 5282 cannot serve as a basis for an increased rating.

In the statement of the case the RO considered and discussed a rating under Diagnostic Code 5276 for evaluation of pes planus, a 10 percent rating is assigned for moderate unilateral or bilateral symptoms of pes planus to include weight bearing line over or medial to the great toe, inward bowing of the Achilles tendon, and pain on manipulation and use of the feet.  

A 20 percent (unilateral) or 30 percent (bilateral) rating is granted for severe symptoms of pes planus to include objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, or characteristic callosities.  

A 30 percent (unilateral) or 50 percent (bilateral) rating is warranted for pronounced symptoms to include marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

The schedule of ratings, does not define the terms "slight," "moderate," and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6.

The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  Webster's New World Dictionary, Third College Edition (1988) 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  

Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

In this case, for a rating in excess of 10 percent for pes planus, there must be severe disability manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

The medical evidence of record shows that the Veteran has bilateral plantar fasciitis with pain and tenderness which with flare-ups and weight-bearing resulted in moderate to severe functional impairment.  The Veteran also used orthotics, special shoes and a cane while also experiencing swelling, difficulty walking and reported functional impairment during flare-ups with increased pain and stiffness.  

There does not appear to be any deformity such as involving pronation or abduction and did not have callosities as indicated by the April 2011 VA examiner.  However, it does appear to be significant that the severity of the disability increases with use, thus suggesting some additional functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Although the evidence does not clearly show that the criteria for a 30 percent rating have been met, the Board finds that, by resolving all reasonable doubt in the Veteran's favor, the overall disability picture more nearly approximates the criteria for the next higher rating of 30 percent.  38 C.F.R. § 4.7.  

The Board further finds, however, that the clear preponderance of the evidence is against entitlement to a rating in excess of 30 percent.  There is no persuasive evidence of marked pronation, extreme tenderness, marked inward displacement or severe muscle spasm of the tendo Achilles.  Indeed, all of the examinations showed normal alignment of the Achilles tendon.  Therefore, the Board finds that a 50 percent rating for bilateral plantar fasciitis under Diagnostic Code 5276 or any other potentially applicable Code is not warranted.  38 C.F.R. §§ 4.7, 4.21.

Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the disability picture presented by the Veteran's bilateral plantar fasciitis disability is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun. 

II.  Entitlement to service connection for sleep apnea.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service or active duty for training.  38 U.S.C.A. § 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Factual Background and Analysis

The Veteran's service treatment records demonstrate that he reported multiple asthma attacks which included nocturnal awakenings with shortness of breath and coughing.  An April 1998 record reported that the Veteran woke up from sleeping at night with coughing and shortness of breath.  A July 1998 Medical Board report also noted that the Veteran had 5 significant attacks while the Veteran was aboard a ship which included nocturnal awakenings.

In September 2010, the Veteran presented to a VA Sleep Apnea Clinic for treatment of his sleep apnea.  He reported that his symptoms of sleep apnea (snoring, witnessed apnea, excess daytime sleepiness and nonrestorative sleep) began many years ago and that he had them while he was in the service.  The physician opined that it was at least as likely as not that the Veteran had sleep apnea while he was on active duty.  It was very common for a patient to go undiagnosed for many years despite having this disorder and the physician thought that this was the case for the Veteran.

The Veteran underwent a VA examination in April 2011.  The Veteran reported that during service, he would wake up at night and choke and gasp for air.  However, at the time these symptoms were attributed to his asthma.  The current diagnosis was obstructive sleep apnea treated with a CPAP machine.  The examiner noted that the Veteran's service treatment records documented nocturnal awakenings with shortness of breath and coughing, which was not characteristic of sleep apnea.  The examiner concluded that it was less likely than not that the Veteran's recently diagnosed obstructive sleep apnea was related to his shortness of breath and coughing in service.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for sleep apnea is warranted. 

As noted above, the service treatment records document that the Veteran presented with complaints of waking up from sleeping at night with coughing and shortness of breath.  

There are conflicting medical opinions on the question of whether the Veteran's current sleep apnea was a result of his active service.  The September 2010 physician at the VA Sleep Apnea Clinic opined that the Veteran's sleep apnea occurred during active service.  However, the April 2011 VA examiner concluded that it was less likely than not that the Veteran's recently diagnosed obstructive sleep apnea was related to his shortness of breath and coughing in service.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The September 2010 and April 2011 opinions were based on an examination of the Veteran and are equally probative.  Additionally, the Board notes that the April 2010 opinion was conducted by a physician who specialized in sleep apnea who provided rationale for his opinion that the Veteran's sleep apnea occurred in service.

Consequently, the Board finds that this April 2011 negative medical opinion evidence is of no more probative value than the September 2010 favorable VA medical nexus opinion.  These opinions place the evidence in at least equipoise.  Accordingly, with resolution of reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for sleep apnea.  


ORDER

Entitlement to a rating of 30 percent for bilateral plantar fasciitis is granted.

Entitlement to service connection for sleep apnea is granted.


REMAND

Regarding the Veteran's entitlement to a TDIU claim, total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration. Id. For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In an October 2010 letter, the Veteran reported that he had been unable to work as a truck driver because of his feet and sleep apnea disabilities.  Given the grant of service connection for sleep apnea in this decision, and the Veteran's statements regarding his inability to work possibly due to service-connected disabilities, the record also raises the issue of entitlement to a TDIU under 38 C.F.R. §§ 3.340, 3.341, and 4.16.  See Rice, supra.  The Board may not reject a claim for a TDIU without producing evidence that the Veteran can perform work that would produce sufficient income to be other than marginal.  Indeed, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Therefore, on remand, the RO will be requested to obtain a medical opinion that addresses the effect the Veteran's service-connected disabilities has on his ability to obtain and maintain employment. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his service-connected disabilities.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination by a medical provider with appropriate expertise to determine the impact of the service-connected disabilities on the Veteran's employability.  The claims file must be made available for review by the examiner who should note such review in the report.

The examiner should determine whether it is at least as likely as not that the Veteran's service-connected disabilities are sufficiently severe, by themselves, to render him unable to secure and follow a substantially gainful occupation without regard to his nonservice-connected disabilities, or his age.  The examiner should provide the rationale for all opinions expressed.  

3.  Thereafter, adjudicate the claim of entitlement to a TDIU.  If the decision is unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


